Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks filed 2/4/2021, with respect to Ooe have been fully considered and are persuasive.  The rejection of claims 1-8 under 35 U.S.C. 102(a)(1) as being anticipated by Ooe et al. (US 2010/0304241) has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The invention is drawn to a fuel cell system control method or a fuel cell system including a controller programmed to comprising, among other things, supplying cathode gas to the fuel processor, determining that a temperature of gas passing through the fuel processor is higher than a lower limit temperature at which reforming is possible, decreasing a supplied amount of cathode gas to the fuel cell processor and supplying fuel to the fuel processor after the decreasing the supplied amount of cathode gas.
	The closest prior art includes Ooe et al. (US 2010/0304241) which discloses an SOFC device including startup processing steps (Title, Abstract, [0105], Fig. 7).  However, the prior art fails to teach or suggest a step of decreasing the supplied amount of cathode gas and a step of supplying fuel to the fuel processor after determining that a temperature of gas passing through the fuel processor is higher than a lower limit temperature at which reforming is possible.  Further, none of the prior art teach or suggest these claimed steps nor a controller programmed to perform these claimed steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        3/4/2021